Citation Nr: 0126974	
Decision Date: 12/04/01    Archive Date: 12/11/01

DOCKET NO.  00-24 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 23, 1997, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an RO rating decision which granted service 
connection for PTSD effective from June 23, 1997; the veteran 
appeals for an earlier effective date for service connection.  
A Board hearing on this issue was held in August 2001.


FINDINGS OF FACT

The date of VA receipt of the first formal or informal claim 
for service connection for PTSD was June 23, 1997, and the RO 
awarded service connection for PTSD effective from that date.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 23, 
1997, for an award of service connection for PTSD, have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the United States Army 
from June 1967 to March 1970, including a period of active 
service in Vietnam during the Vietnam War.  His decorations 
include the Purple Heart and the Bronze Star.

Effective the date after service in March 1970, the veteran 
was awarded service connection and compensation for residuals 
of multiple shell fragment wounds.  Over the years he was 
paid higher compensation for these disabilities based on 
having dependents.  Documents show that in 1992 the veteran 
reported he was still married, but he did not provide a 
Social Security number for his purported spouse.  Thus the RO 
reduced the compensation rate to eliminate dependency 
benefits for a spouse, and the veteran was instructed to 
submit information on dependents.  [The veteran did not 
immediately submit dependency information, and it was later 
learned that he was not married in 1992, having been divorced 
in 1987.]

In August 1994, the veteran was admitted to the Newington, 
Connecticut, VA Medical Center (VAMC) with initial diagnoses 
of alcohol dependence, PTSD, cocaine dependence, and 
alcoholic liver disease.  The hospital summary includes 
references to PTSD symptoms that were not presently a problem 
but that might become more troublesome.  He was again 
hospitalized at that VA facility for alcohol and drug 
rehabilitation in September 1994.   The accompanying 
treatment records from these admissions do not mention any 
discussions about filing a claim for service connection for 
PTSD. 

In August 1994, the veteran remarried.  In September 1994, he 
filed a VA form declaring his dependents, and in January 
1995, he spoke with a "Bob Machia" at the VA.  According to 
a report of contact form, Mr. Machia then attached copies of 
divorce-related documents to the veteran's claims folder.  In 
June 1995, the veteran filed another form regarding 
declaration of dependents regarding his spouse and children.  
As a result of these filiings, the RO adjusted the veteran's 
compensation benefits, for his service-connected shell 
fragment wound residuals, to reflect the actual status of 
dependents. 

A number of ongoing VA treatment records, dated into 1997, 
note various ailments, including diagnoses of PTSD and 
alcohol abuse.  These records do not suggest that a claim for 
service connection for PTSD had been filed.

The record includes the veteran's claim for service 
connection for PTSD, dated on June 4, 1997, and received by 
the RO on June 23, 1997.  

In January 1998 correspondence to the President of the United 
States, the veteran's wife noted that her husband had 
"started this process" of seeking "his due benefits" in 
June 1997.

In a December 1998 rating decision, the RO awarded service 
connection (and a 70 percent disability rating) for PTSD, 
effective June 23, 1997, the date of receipt of the claim for 
such benefits.  [Another December 1998 RO decision granted a 
total compensation rating based on individual 
unemployability, effective June 23, 1997, based on the 
combined effects of PTSD and the shell fragment wound 
residuals, and such total rating was found to be permanent in 
nature.]

In a March 1999 statement, the veteran asserted the effective 
date for service connection for PTSD should be in August 1994 
when such condition was diagnosed while hospitalized at a 
VAMC.  

In October 1999, the RO denied an effective date earlier than 
June 23, 1997 for service connection for PTSD.

In a November 1999 statement, the veteran asserted that he 
was seen bedside when he was a patient at the Newington VAMC 
(in 1994) and he believed the person who saw him said he was 
there to see if there was anything he could do to help with 
regard to his VA claim.  The veteran said he understood at 
that time that the person (whose name he could not remember) 
filed a claim for service connection for PTSD.

At a hearing before the Board in August 2001, the veteran and 
his wife testified in support of a claim for an earlier 
effective date for service connection for PTSD.  It was 
essentially asserted that while the veteran was in the VAMC 
in 1994, a VA employee, Robert Marchia, assisted him in 
completing VA forms, not only to claim higher compensation 
based on having dependents, but also to claim service 
connection for PTSD, and the veteran believed a claim for 
service connection for PTSD had been filed.  The veteran said 
his claim for service connection for PTSD in 1997 was his 
second claim.  It was agreed at the hearing that the record 
would be left open for 60 days so that the veteran could 
submit additional evidence to support his allegation, but no 
such evidence was submitted.

II.  Analysis

Through discussions in the rating decision and in the 
statement of the case, the RO has informed the veteran of the 
evidence necessary to substantiate his claim.  The veteran 
was afforded a hearing before the Board, and there do not 
appear to any additional records that would be relevant to 
the issue on appeal.  The Board is satisfied that the notice 
and duty to assist requirements of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159). 

The effective date of an award of service connection based on 
an original claim is the day following separation from 
service or the date entitlementarose, if the claim is 
received within one year after separation from service; 
otherwise, the effective date is the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).

The first correspondence from the veteran regarding service 
connection for PTSD is the statement that the RO received on 
June 23, 1997, many years after service.  There are no 
earlier communications in the claims folder evincing an 
intent to seek service connection for PTSD.  A specific claim 
in the form prescibed by the VA must be filed in order for 
benefits to be paid, and the evidence shows no informal or 
formal claim for service connection for PTSD prior to June 
23, 1997.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155; 
Crawford v. Brown, 5 Vet. App. 33, 35 (1993).

The veteran has a vague and changing recollection of having 
filed a claim for service connection for PTSD, with the help 
of a VA employee, during the time that he was hospitalized at 
a VAMC in 1994.  This allegation is simply not supported by 
any credible evidence.  Documents submitted at that time in 
1994 pertain only to a separate matter of properly declaring 
dependents for higher compensation for service-connection 
shell fragment wound residuals.  Moreover, correspondence 
from the veteran's wife to the President of the United States 
seems to acknowledge that the veteran had started the process 
of seeking compensation for PTSD in June 1997. 

As the first claim for service connection for PTSD was not 
received by the VA until June 23, 1997, service connection 
may be no earlier than that date.  The preponderance of the 
evidence is against the claim for an earlier effective date 
for service connection for PTSD.  Thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than June 23, 1997, for the award 
of service connection for PTSD, is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

